DETAILED ACTION

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, after any remaining rejections are overcome.
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of applying, to the image domain data, the non-uniform Fourier transformation followed by an adjoint non-uniform Fourier transformation to obtain first output, applying the adjoint non-uniform Fourier transformation to the input MR spatial frequency data to obtain second output, and providing the image domain data, the first output, and the second output as inputs to the plurality of convolutional layers.
For example, Schlemper pg. 6, Fig. 1 teaches that the CNN blocks (CNN2 for example) receive as input the output of the data consistency layer, which includes taking the inverse Fourier transform and Fourier transform of input image domain data. The non-uniform Fourier transform and adjoint non-uniform Fourier transform is taught by Lustig in Fig. 3b for the purpose of Fourier transform and inverse Fourier transform. This data consistency process (Lustig Fig. 3a) also includes applying the adjoint non-uniform Fourier transformation to the input MR spatial frequency data. However, there is not a first and second output of this process, it is a single process. In Lustig Fig. 3a, for example, the input MR spatial frequency data is combined with the Fourier transform of 
The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/524,598 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, 16/524,598 discloses a method, comprising: 
generating a magnetic resonance (MR) image from input MR spatial frequency data using a neural network model comprising one or more neural network blocks including a first neural network block, (claim 1)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Remaining claims are rejected similarly.
Claims 1-20  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/817,370 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, 16/817,370 discloses a method, comprising: 
generating a magnetic resonance (MR) image from input MR spatial frequency data using a neural network model comprising one or more neural network blocks including a first neural network block, (claim 1)
wherein the first neural network block is configured to perform data consistency processing using a non-uniform Fourier transformation for transforming image domain data to spatial frequency domain data. (claims 8 and 9)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Remaining claims are rejected similarly.

Claim Objections
Claim 9 is objected to because of the following informalities: the following amendment should be made: “transposed convolutional layers”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-8, 11-13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlemper (“A Deep Cascade of Convolutional Neural Networks for MR Image Reconstruction”) in view of Lustig (“SPIRiT: Iterative Self-consistent Parallel Imaging Reconstruction from Arbitrary k-Space”)
Regarding claim 1, Schlemper discloses a method, comprising:
generating a magnetic resonance (MR) image from input MR spatial frequency data using a neural network model comprising one or more neural network blocks including a first neural network block, (Schlemper teaches reconstructing an MR image 
wherein the first neural network block is configured to perform data consistency processing using a Fourier transformation for transforming image domain data to spatial frequency domain data. (See pg. 6, Fig. 1, each CNN process is followed by data consistency processing (here a neural network block includes the CNN and data consistency processes). Pg. 4, ¶ 3-4 teach a “Data Consistency Layer” which includes using a Fourier transformation for transforming image domain data to spatial frequency domain data. Also see pg. 6, Fig. 1.)
In the field of undersampled MR reconstruction Lustig teaches data consistency processing using a non-uniform Fourier transformation. (Lustig teaches a technique for reconstruction of non-Cartesian MR sampling data. (Pg. 5, ¶ 5 teaches using a non-uniform Fourier transform in a data consistency step. Also see Fig. 3)
It would have been obvious to one of ordinary skill in the art to have combined Schlemper’s undersampled MR reconstruction system with Lustig’s undersampled MR reconstruction system. Schlemper teaches a system for performing data consistency processing using a Fourier transform from the image domain to compare the resulting data with the acquired k-space signal. Schlemper uses Cartesian sampling and so appropriately chooses a uniform Fourier transform. Lustig teaches using non-Cartesian MR data and so appropriately chooses a non-uniform Fourier transform for the same step. It is well known in the art that non-Cartesian sampling can produce more desirable aliasing properties, which would motivate one of ordinary skill in the art to extend 
Regarding claim 2, the above combination discloses the method of claim 1, wherein the neural network model comprises multiple neural network blocks each of which is configured to perform data consistency processing using the non-uniform Fourier transformation. (As above, see Schlemper pg. 6, Fig. 1, each CNN process is followed by data consistency processing (here a neural network block includes the CNN and data consistency processes). That the non-uniform Fourier transformation is used is taught by the combination with Lustig.)
Regarding claim 3, the above combination discloses the method of claim 1, further comprising:
obtaining the input MR spatial frequency data; (See Schlemper pg. 6, Fig. 1)
generating an initial image from the input MR spatial frequency data using the non-uniform Fourier transformation; and (Pg. 6, Fig. 1 teaches an initial input xu in the image domain, obtained by Fourier transform from y, the k-space samples, see pg. 3, ¶ 2 and 6. The initial input is heavily affected by aliasing which is solved by the CNN steps which perform de-aliasing.)

Regarding claim 4, the above combination discloses the method of claim 1, wherein the first neural network block is configured to perform data consistency processing using the non-uniform Fourier transformation at least in part by performing the non-uniform Fourier transformation on data by applying a gridding interpolation transformation, a fast Fourier transformation, and a de-apodization transformation to the data. (See Lustig, Fig. 3b which teaches the steps of the non-uniform Fourier transformation include gridding interpolation, a fast Fourier transformation, and a de-apodization. Lustig pg. 4, section "Revisiting the Calibration" explains that the interpolation is a gridding interpolation step.)
Regarding claim 6, the above combination discloses the method of claim 1, wherein the first neural network block comprises: a data consistency block configured to perform the data consistency processing and a plurality of convolutional layers. (See rejection of claim 1.)
Regarding claim 7, the above combination discloses the method of claim 6, wherein the data consistency block is configured to:
apply the non-uniform Fourier transformation to a first image, provided as input to the data consistency block, to obtain first MR spatial frequency data; and (See Lustig 
apply an adjoint non-uniform Fourier transformation to a difference between the first MR spatial frequency data and the input MR spatial frequency data. (Lustig pg. 6, Fig. 3, teaches operator D* which is the adjoint non-uniform Fourier transform applied to the difference between the first MR spatial frequency data and the input MR spatial frequency data.)
Regarding claim 8, the above combination discloses the method of claim 7, wherein applying the non-uniform Fourier transformation to the first image domain data comprises: applying, to the first image domain data, a de-apodization transformation followed by a Fourier transformation, and followed by a gridding interpolation transformation. (As in the rejection of claim 4, see Lustig, Fig. 3b which teaches the steps of the non-uniform Fourier transformation include de-apodization, followed by a fast Fourier transform, followed by a gridding interpolation. Lustig pg. 4, section "Revisiting the Calibration" explains that the interpolation is a gridding interpolation step.)
Regarding claim 11, the above combination discloses the method of claim 6, further comprising applying the first neural network block to image domain data (see rejection of claim 1) the applying comprising: 
applying the data consistency block to image domain data to obtain first output; (Lustig, pg. 6, Fig. 3a teaches a data consistency block applied to the image domain data on the left side of the diagram (with the D and D* operators).)

determining a linear combination of the first and second output. (The output of each branch of the blocks are added together in linear combination as see in Fig. 3a.)
Regarding claim 12, the above combination discloses the method of claim 1, wherein the first neural network block comprises: 
a plurality of convolutional layers configured to receive as input: 
image domain data; and (Schlemper pg. 6, Fig. 1 teaches that the CNN blocks (CNN2 for example) receive as input image domain data.)
output obtained by applying an adjoint non-uniform Fourier transformation to the input MR spatial frequency data. (Schlemper pg. 6, Fig. 1 teaches that the CNN blocks (CNN2 for example) receive as input the output of the data consistency layer, which is the Fourier transform of the input MR spatial frequency data. The original input xu is also the Fourier transform of the input MR spatial frequency data. The non-uniform Fourier transformation is taught by Lustig above.)
Regarding claim 13, the above combination discloses the method of claim 12, wherein the plurality of convolutional layers is further configured to receive as input: output obtained by applying the non-uniform Fourier transformation and the adjoint non-uniform Fourier transformation to the image domain data. (Schlemper pg. 6, Fig. 1 teaches that the CNN blocks (CNN2 for example) receive as input the output of the data consistency layer, which includes taking the inverse Fourier transform and Fourier 
Regarding claim 16, the above combination discloses the method of claim 1, wherein points in the input MR spatial frequency data were obtained using a non-Cartesian sampling trajectory. (See Lustig in rejection of claim 1.)
Regarding claim 17, the above combination discloses the method of claim 16, wherein the non-uniform Fourier transformation is determined at least in part by using the non-Cartesian sampling trajectory. (See Lustig in rejection of claim 1. The non-uniform Fourier transform is take of non-Cartesian sampled MR data.)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlemper (“A Deep Cascade of Convolutional Neural Networks for MR Image Reconstruction”) in view of Lustig (“SPIRiT: Iterative Self-consistent Parallel Imaging Reconstruction from Arbitrary k-Space”) and Lin (“Python Non-Uniform Fast Fourier Transform (PyNUFFT)”).
Regarding claim 5, the above combination discloses the method of claim 4, but the remaining limitations.
In the field of non-Cartesian MRI reconstruction Lin teaches that applying the gridding interpolation transformation to the data is performed using sparse graphical processing unit (GPU) matrix multiplication. (Lin teaches a python-based GPU implementation for performing the non-uniform Fourier transformation. Fig. 2 shows that the interpolation step (V step) comprises a sparse matrix-vector multiplication.)
.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlemper (“A Deep Cascade of Convolutional Neural Networks for MR Image Reconstruction”) in view of Lustig (“SPIRiT: Iterative Self-consistent Parallel Imaging Reconstruction from Arbitrary k-Space”) and Jin (“Deep Convolutional Neural Network for Inverse Problems in Imaging”).
Regarding claim 9, the above combination discloses the method of claim 6, wherein the plurality of convolutional layers include one or more convolutional layers (see rejection of claim 1), but not the remaining limitations.
In the field of MR reconstruction Jin teaches using plurality of convolutional layers including one or more transpose convolutional layers. (Jin teaches a U-net CNN model for MR reconstruction which includes convolutional layers and transposed 
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s MR reconstruction system with Jin’s MR reconstruction. Schlemper teaches a CNN-based MR reconstruction. Jin teaches a CNN-based MR reconstruction including a U-net with transpose convolutions. The combination constitutes the repeatable and predictable result of simply applying Jin’s teaching here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 10, the above combination discloses the method of claim 6, wherein the plurality of convolutional layers have a U-net structure. (See rejection of claim 9.)

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlemper (“A Deep Cascade of Convolutional Neural Networks for MR Image Reconstruction”) in view of Lustig (“SPIRiT: Iterative Self-consistent Parallel Imaging Reconstruction from Arbitrary k-Space”) and Dannels (US PGPub 2018/0189930).
Claim 18 is the non-transitory computer readable medium of method claim 1. The above combination does not expressly teach a computer readable medium but teaches the remaining limitations of the claim.

It would have been obvious to one of ordinary skill in the art to have combined the above combination’s MR reconstruction system with Dannels’ MR reconstruction. The above combination teaches an MR reconstruction but does not expressly mention the hardware of an MR system such as a computer-readable medium. The combination constitutes the repeatable and predictable result of simply applying Dannels’ teaching here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 19, the above combination discloses a magnetic resonance imaging (MRI) system, comprising: (See Dannels ¶ 0029)
a magnetics system comprising: 
a B0 magnet configured to provide a B0 field for the MRI system; (See Dannels ¶ 0029)
gradient coils configured to provide gradient fields for the MRI system; and (Dannels ¶ 0029, “Gx, Gy, and Gz gradient coils”.)
at least one RF coil configured to detect magnetic resonance (MR) signals; (Dannels ¶ 0030 and 0032)
a controller configured to: (Dannels ¶ 0031)

and generate an MR image from the acquired MR spatial frequency data using a neural network model comprising one or more neural network blocks including a first neural network block, (See rejection of claim 1.)
wherein the first neural network block is configured to perform data consistency processing using a non-uniform Fourier transformation. (See rejection of claim 1.)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlemper (“A Deep Cascade of Convolutional Neural Networks for MR Image Reconstruction”) in view of Lustig (“SPIRiT: Iterative Self-consistent Parallel Imaging Reconstruction from Arbitrary k-Space”), Dannels (US PGPub 2018/0189930) and Moresi (“Miniature Permanent Magnet for Table-top NMR”).
Regarding claim 20, the above combination discloses the MRI system of claim 19, wherein the Bo magnet has a static magnetic field. (Dannels ¶ 0029.)
In the field of MR imaging Moresi teaches using a permanent magnet. (Pg. 1, ¶ 1 of “Introduction” teaches using permanent magnets for B0 fields in MR.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s MR reconstruction system with Moresi’s MR teachings. The above combination teaches an MR reconstruction with a B0 static magnetic field but does not expressly mention a permanent magnet. The combination constitutes the repeatable and predictable result of simply applying Moresi’s teaching here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661